Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendment filed on 11/11/2020. Claims 1-14 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, “a first coupling portion having a second through hole”, “the coupling portion configured to couple with the hinge portion”, renders the claim indefinite because it is unclear if “the coupling portion” is the same as “a first coupling portion”. The examiner interprets them as to be the same elements, correction required. 
Claims 8-10, depends on claim 1, and thus inherits the same deficiencies of claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLendon et al. (US3574452).
Independent claim 1, McLendon teaches an eyewear hinge piece (Figs. 1-3; front leaf e.g. 22 [col. 2; 5:11]), comprising: 
a flared portion (see Fig. 2; e.g. 34) having a first side and a second side (first side e.g. 34 facing frame and second side e.g. 34 facing user);
a protrusion (see Figs. 1-3, gripper e.g. 28) having a first cross-sectional shape (see Fig. 2 and 3, show a cross-sectional shape, of the gripper e.g. 28), the protrusion extending from a center portion of the first side of the flared portion such that the first cross-sectional shape has a first surface area that is smaller than a second surface area of the first side of the flared portion (see Figs. 2 and 3; e.g. 28 extends from the center portion of first side e.g. 34 facing the eyewear 10 of flared portion e.g. 10 such that first cross-sectional shape has a first surface area that is smaller than a second surface of the first side of the flared portion as can be seen in the figures); 
wherein the protrusion (Figs. 2-3, e.g. 28) meets with the flared portion (Figs. 2-3, e.g. 34) such that at the location where the protrusion meets with the flared portion (see Figs. 2 and 3 for location of e.g. 28 meeting e.g. 34), edges of the protrusion and edges of the flared portion do not overlap (see fig. 2, edges of e.g. 28 and edges e.g. 34 do not overlap); 
a hinge portion (see Fig. 2, right portion of 34 from center) extending from a center portion of the second side of the flared portion (see Fig. 2; second side e.g. 34 facing user);
wherein the first cross-sectional shape of the protrusion is configured for insertion into a complementary cavity (see Figs 2-3, cavity e.g. 30) affixed to a glasses frame (see Fig. 3, [Col. 2; 18:24] the cross-sectional shape of e.g. 28 is configured for insertion or engaging into a complementary cavity e.g. 30), 
wherein the complementary cavity (see Figs. 2-3, securing member e.g. 30 with the shape of 28) shares the first cross-sectional shape such that the eyewear hinge piece is prevented from rotating relative to the glasses frame (see Figs 1-3, e.g. 10) upon inserting the protrusion into the complementary cavity (see Fig. 2-3, [col. 2; 25:33], securing member e.g. 30 shares the first cross-sectional shape such that the eyewear hinge piece e.g. 22 is prevented from rotating relative to the glasses frame e.g. 10 upon inserting the protrusion into the complementary cavity e.g. 30); and 
wherein the complementary cavity (see Figs 2-3, cavity e.g. 30) is configured to receive the protrusion such that all sides of the protrusion rest within the complementary cavity upon insertion (see Fig. 2-3, [col. 2; 25:33], cavity e.g. 30 is configured to receive gripper e.g. 28 such that all sides of e.g. 28 rest within the complementary cavity e.g. 30 upon insertion or when engaged as it can be seen from figure); and 
wherein the eyewear hinge piece (Fig. 1-3, e.g. 22) is made from a first single piece of stock material (see Fig. 1-3; eyewear hinge piece e.g. 22 is shown to be made from a single piece of stock material).
Claim 2, McLendon teaches invention of claim 1, wherein the glasses frame (Fig. 1; e.g. 10) comprises: 
a temple frame (Fig. 1-3; e.g. 12) having a hinge part (Figs. 1-3; e.g. 16) coupled thereto; 
an upper frame having a front side and a back side (see Fig. 1, lens frame e.g. 10 has upper frame with front side and back side e.g. facing user), wherein the front side faces away from a wearer’s face and the back side faces toward the wearer's face (see Fig. 1); 
wherein the back side comprises  a cup-shaped component (see Fig. 1, lens frame e.g. 10 back side e.g. facing user comprises a cup-shaped component e.g. 30 has a cup shown in the figure), the cup-shaped component creating the complementary cavity (securing member e.g. 30 creates a complementary cavity), wherein an opening of the complementary cavity faces the same direction as the back side of the glasses frame (see Fig. 2, the opening of the complementary cavity e.g. 30 faces the same direction of the back side of the glasses frame e.g. 10 and toward the user);
wherein the cup-shaped component is formed from a second single piece of material (see Fig. 2-3; e.g. 30 is shown to be made from a second single piece of material); and 
wherein the protrusion is sized and dimensioned to fit entirely within the complementary cavity of the cup-shaped component (see Fig. 3, e.g. 28 is sized and dimensioned to fit entirely withing the complementary cavity of the cup-shaped component e.g. 30).
Claim 3, McLendon teaches invention of claim 2, wherein the cup-shaped component comprises at least one internal flat surface (see Fig. 3, e.g. 30 comprises at least one internal flat surface e.g. left side or right side or the bottom which are relative smooth or even) and wherein the protrusion comprises at least one flat surface (see Fig. e.g. 28 comprises at least one flat surface, as seen from figure the surface is relative smooth or even), wherein the at least one internal flat surface and the at least one flat surface are configured to interact with one another to prevent rotation of the eyewear hinge piece relative to the cup-shaped component (see Fig. 3, surfaces from e.g. 30 and e.g. 28 configured to interact with one another prevent rotation of the eyewear hinge piece relative to the cup-shaped component).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over McLendon et al. (US3574452).
Claim 4, McLendon teaches invention of claim 2, Maclendon does not explicitly disclose wherein the cup-shaped component comprises a magnet and the protrusion comprises a material that is subject to induced magnetization.
However, Mclendon discloses in ([Col. 2; 50:56]) that the connecting mechanism from the protrusion e.g. 28 can be replaced with strong magnets. The use of magnets and materials that are subject to induced magnetization for connecting mechanism as stated above, are known to those ordinary skill in the art.
Maclendon discloses the claimed invention except for wherein the cup-shaped component comprises a magnet and the protrusion comprises a material that is subject to induced magnetization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the cup-shaped component comprises a magnet and the protrusion comprises a material that is subject to induced magnetization as it enables to hold the lens frame and temple pieces together as long as proper alignment of the lens frame and temple piece is maintained (Maclendon, [Col. 2;54:56]), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).
Claim 5, McLendon teaches invention of claim 2, Maclendon does not explicitly disclose wherein the cup-shaped component comprises a material that is subject to induced magnetization and the protrusion comprises a magnet.
However, Mclendon discloses in ([Col. 2; 50:56]) that the connecting mechanism from the protrusion e.g. 28 can be replaced with strong magnets. The use of magnets and materials that are subject to induced magnetization for connecting mechanism as stated above, are known to those ordinary skill in the art.
Maclendon discloses the claimed invention except for wherein the cup-shaped component comprises a material that is subject to induced magnetization and the protrusion comprises a magnet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the cup-shaped component comprises a material that is subject to induced magnetization and the protrusion comprises a magnet as it enables to hold the lens frame and temple pieces together as long as proper alignment of the lens frame and temple piece is maintained (Maclendon, [Col. 2;54:56]), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).
Claim 6, McLendon teaches invention of claim 2, Maclendon does not explicitly disclose wherein the cup-shaped component comprises a first magnet and the protrusion comprises a second magnet.
However, Mclendon discloses in ([Col. 2; 50:56]) that the connecting mechanism from the protrusion e.g. 28 can be replaced with strong magnets. The use of magnets for connecting mechanism as stated above, are known to those ordinary skill in the art.
Maclendon discloses the claimed invention except for wherein the cup-shaped component comprises a material that is subject to induced magnetization and the protrusion comprises a magnet. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have wherein the cup-shaped component comprises a first magnet and the protrusion comprises a second magnet it enables to hold the lens frame and temple pieces together as long as proper alignment of the lens frame and temple piece is maintained (Maclendon, [Col. 2;54:56]), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Independent claim 7, Mclendon teaches modular eyewear (Figs. 1-3; e.g. 10), comprising:
an upper frame comprising having a front side and a back side (see Fig. 1, lens frame e.g. 10 has upper frame with front side and back side e.g. facing user), wherein the front side faces away from a wearer’s face and the back side faces toward the
wearer’s face (see Fig. 1);
the upper frame comprising a cup-shaped (see Fig. 1, lens frame e.g. 10 back side e.g. facing user comprises a cup-shaped component e.g. 30 has a cup shown in the figure), wherein the cup-shaped faces the same direction as the back side (see Fig. 1);  
a hinge piece (Figs. 1-3; front leaf e.g. 22 [col. 2; 5:11]), comprising:
a flared portion (see Fig. 2; e.g. 34) having a first side and a second side (first side e.g. 34 facing frame and second side e.g. 34 facing user);
a protrusion (see Figs. 1-3, gripper e.g. 28) having a first cross-sectional shape (see Fig. 2 and 3, show a cross-sectional shape, of the gripper e.g. 28), the protrusion extending from a center portion of the first side of the flared portion such that the first cross-sectional shape has a first surface area that is smaller than a second surface area of the first side of the flared portion (see Figs. 2 and 3; e.g. 28 extends from the center portion of first side e.g. 34 facing the eyewear 10 of flared portion e.g. 10 such that first cross-sectional shape has a first surface area that is smaller than a second surface of the first side of the flared portion as can be seen in the figures);
wherein the protrusion (see Figs 2-3, e.g. 28) meets with the flared portion (see Figs 2-3, e.g. 34) such that at the location where the protrusion meets with the flared portion (see Figs. 2 and 3 for location of e.g. 28 meeting e.g. 34), edges of the protrusion and edges of the flared portion do not overlap (see fig. 2, edges of e.g. 28 and edges e.g. 34 do not overlap); 
a hinge portion (see Fig. 2, right portion of 34 from center) extending from a center portion of the second side of the flared portion (see Fig. 2; second side e.g. 34 facing user), the hinge portion comprising a through hole (holes at e.g. 14 or e.g. 24); 
wherein the first cross-sectional shape of the protrusion is configured for insertion into a complementary cavity (see Figs 2-3, cavity e.g. 30) created by the cup-shaped (see Figs 2-3, securing member e.g. 30 creates a complementary cavity), 
wherein the complementary cavity shares the first cross-sectional shape such that the hinge piece is prevented from rotating relative to the upper frame upon inserting the protrusion into the complementary cavity (see Fig. 2-3, [col. 2; 25:33], securing member e.g. 30 shares the first cross-sectional shape such that the hinge piece e.g. 22 is prevented from rotating relative to the upper frame e.g. 10 upon inserting the protrusion into the complementary cavity e.g. 30); 
wherein the complementary cavity is configured to receive the protrusion such that all sides of the protrusion rest within the complementary cavity upon insertion (see Fig. 2-3, [col. 2; 25:33], cavity e.g. 30 is configured to receive gripper e.g. 28 such that all sides of e.g. 28 rest within the complementary cavity e.g. 30 upon insertion or when engaged as it can be seen from figure); and 
wherein the hinge piece is made from a first single piece of stock material (see Fig. 1-3; eyewear hinge piece e.g. 22 is shown to be made from a single piece of stock material); 
a second hinge piece (Figs. 1-3; side leaf e.g. 16) coupled with a temple frame (Fig. 1-3; temples e.g. 12), 
wherein the second hinge piece (Figs. 1-3; e.g. 16) comprises a first coupling portion (e.g. 24) having a second through hole (see Fig. 2, e.g. 24 includes holes to pass screw or pin e.g. 26), the coupling portion (see Fig. 2, e.g. 24) configured to couple with the hinge portion (see Fig. 2, e.g. 24 from e.g. 16 configured to couple with the hinge portion, see Fig. 2, right portion of 34 from center). 
Mclendon does not explicitly disclose comprising a cup-shaped magnet.
However, Mclendon discloses in ([Col. 2; 50:56]) that the connecting mechanism from the protrusion e.g. 28 can be replaced with strong magnets. The use of magnets for connecting mechanism as stated above, are known to those ordinary skill in the art.
Maclendon discloses the claimed invention except for comprising a cup-shaped magnet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprising a cup-shaped magnet as it enables to hold the lens frame and temple pieces together as long as proper alignment of the lens frame and temple piece is maintained (Maclendon, [Col. 2; 54:56]), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).
Claim 8, Mclendon teaches the invention of claim 7, wherein the cup-shaped comprises at least one internal flat surface and wherein the protrusion comprises at least one flat surface (see Fig. 3, e.g. 30 comprises at least one internal flat surface e.g. left side or right side or the bottom which are relative smooth or even), wherein the at least one internal flat surface and the at least one flat surface are configured to interact with one another to prevent rotation of the hinge piece relative to the cup-shaped (see Fig. 3, surfaces from e.g. 30 and e.g. 28 configured to interact with one another prevent rotation of the eyewear hinge piece relative to the cup-shaped). 
Does not explicitly disclose a cup-shaped magnet.
However, Mclendon discloses in ([Col. 2; 50:56]) that the connecting mechanism from the protrusion e.g. 28 can be replaced with strong magnets. The use of magnets for connecting mechanism as stated above, are known to those ordinary skill in the art.
Maclendon discloses the claimed invention except for having a cup-shaped magnet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a cup-shaped magnet as it enables to hold the lens frame and temple pieces together as long as proper alignment of the lens frame and temple piece is maintained (Maclendon, [Col. 2; 54:56]), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).
Claim 9,   Mclendon teaches the invention of claim 7, does not explicitly disclose wherein the protrusion comprises a material that is subject to induced magnetization.
However, Mclendon discloses in ([Col. 2; 50:56]) that the connecting mechanism from the protrusion e.g. 28 can be replaced with strong magnets. The use of magnets and materials that are subject to induced magnetization for connecting mechanism as stated above, are known to those ordinary skill in the art.
Maclendon discloses the claimed invention except for wherein the protrusion comprises a material that is subject to induced magnetization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the protrusion comprises a material that is subject to induced magnetization as it enables to hold the lens frame and temple pieces together as long as proper alignment of the lens frame and temple piece is maintained (Maclendon, [Col. 2;54:56]), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).
Claim 10, Mclendon teaches the invention of claim 7, wherein the protrusion comprises a magnet ([Col. 2; 50:56]), the protrusion e.g. 28 can be made of magnet).
Independent claim 11, Mclendon teaches modular eyewear (Figs. 1-3; e.g. 10), comprising:
an upper frame having a front side and a back side (see Fig. 1, lens frame e.g. 10 has upper frame with front side and back side e.g. facing user), wherein the front side faces away from a wearer’s face and the back side faces toward the wearer’s face (see Fig. 1);
the upper frame comprising a cup-shaped component having an interior space with a first cross-sectional shape (see Fig. 1, lens frame e.g. 10 back side e.g. facing user comprises a cup-shaped component e.g. 30 has a cup shown in the figure, having an interior space with a first cross-sectional shape), wherein the cup-shaped component comprises an opening to the interior space and the opening faces the same direction as the back side (see Fig. 3, e.g. 30 comprises an opening where it is placed and the opening faces the same direction as the back side);
a right temple frame (Fig. 1-3; temples e.g. 12) having a hinge (e.g. 14), the hinge comprising a first hinge part (Figs. 1-3; side leaf e.g. 16) and a second hinge part (Figs. 1-3; front leaf e.g. 22 [col. 2; 5:11]);
the first hinge part (Figs. 1-3; e.g. 16) coupling with the temple frame, wherein the first hinge part (Figs. 1-3; e.g. 16) comprises a first coupling portion (Fig. 1-3, e.g. 24)  having a first through hole (see Fig. 2, e.g. 24 includes holes to pass screw or pin e.g. 26); 
the second hinge part (Figs. 1-3; front leaf e.g. 22 [col. 2; 5:11]), comprising:
a flared portion (see Fig. 2; e.g. 34) having a first side and a second side (first side e.g. 34 facing frame and second side e.g. 34 facing user); 
a protrusion (see Figs. 1-3, gripper e.g. 28) having a first cross-sectional shape (see Fig. 2 and 3, show a cross-sectional shape, of the gripper e.g. 28), the protrusion extending from a center portion of the first side of the flared portion such that the first cross-sectional shape has a first surface area that is smaller than a second surface area of the first side of the flared portion (see Figs. 2 and 3; e.g. 28 extends from the center portion of first side e.g. 34 facing the eyewear 10 of flared portion e.g. 10 such that first cross-sectional shape has a first surface area that is smaller than a second surface of the first side of the flared portion as can be seen in the figures);
wherein the protrusion (Figs. 2-3 e.g. 28) meets with the flared portion (Figs. 2-3, e.g. 34) such that at the location where the protrusion meets with the flared portion, edges of the protrusion and edges of the flared portion do not overlap; 
a hinge portion (see Fig. 2, right portion of 34 from center) extending from a center portion of the second side of the flared portion (see Fig. 2; second side e.g. 34 facing user), the hinge portion comprising a second through hole (holes at e.g. 14 or e.g. 24) configured to couple with the first through hole (holes at e.g. 14 or e.g. 24); 
wherein the first cross-sectional shape of the protrusion is configured for insertion into a complementary cavity (see Figs 2-3, cavity e.g. 30) created bv the cup-shaped (see Fig. 3, securing member e.g. 30 creates a complementary cavity), 
wherein the complementary cavity shares the first cross-sectional shape such that the second hinge part is prevented from rotating relative to the upper frame upon inserting the protrusion into the complementary cavity (see Fig. 2-3, [col. 2; 25:33], securing member e.g. 30 shares the first cross-sectional shape such that the hinge piece e.g. 22 is prevented from rotating relative to the upper frame e.g. 10 upon inserting the protrusion into the complementary cavity e.g. 30);
wherein the complementary cavity is configured to receive the protrusion such that all sides of the protrusion rest within the complementary cavity upon insertion (see Fig. 2-3, [col. 2; 25:33], cavity e.g. 30 is configured to receive gripper e.g. 28 such that all sides of e.g. 28 rest within the complementary cavity e.g. 30 upon insertion or when engaged as it can be seen from figure); and 
wherein the second hinge part is made from a first single piece of stock material (see Fig. 1-3; eyewear hinge piece e.g. 22 is shown to be made from a single piece of stock material).
Mclendon does not explicitly disclose the cup-shaped magnet.
However, Mclendon discloses in ([Col. 2; 50:56]) that the connecting mechanism from the protrusion e.g. 28 can be replaced with strong magnets. The use of magnets for connecting mechanism as stated above, are known to those ordinary skill in the art.
Maclendon discloses the claimed invention except for the cup-shaped magnet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a cup-shaped magnet as it enables to hold the lens frame and temple pieces together as long as proper alignment of the lens frame and temple piece is maintained (Maclendon, [Col. 2; 54:56]), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).
Claim 12, Maclendon teaches invention of claim 11, Maclendon does not explicitly disclose wherein the cup-shaped component comprises a magnet and the protrusion comprises a material that is subject to induced magnetization.
However, Mclendon discloses in ([Col. 2; 50:56]) that the connecting mechanism from the protrusion e.g. 28 can be replaced with strong magnets. The use of magnets and materials that are subject to induced magnetization for connecting mechanism as stated above, are known to those ordinary skill in the art.
Maclendon discloses the claimed invention except for wherein the cup-shaped component comprises a magnet and the protrusion comprises a material that is subject to induced magnetization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the cup-shaped component comprises a magnet and the protrusion comprises a material that is subject to induced magnetization as it enables to hold the lens frame and temple pieces together as long as proper alignment of the lens frame and temple piece is maintained (Maclendon, [Col. 2;54:56]), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).
Claim 13, Maclendon teaches invention of claim 11, Maclendon does not explicitly disclose wherein the cup-shaped component comprises a material that is subject to induced magnetization and the protrusion comprises a magnet.
However, Mclendon discloses in ([Col. 2; 50:56]) that the connecting mechanism from the protrusion e.g. 28 can be replaced with strong magnets. The use of magnets and materials that are subject to induced magnetization for connecting mechanism as stated above, are known to those ordinary skill in the art.
Maclendon discloses the claimed invention except for wherein the cup-shaped component comprises a material that is subject to induced magnetization and the protrusion comprises a magnet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the cup-shaped component comprises a material that is subject to induced magnetization and the protrusion comprises a magnet as it enables to hold the lens frame and temple pieces together as long as proper alignment of the lens frame and temple piece is maintained (Maclendon, [Col. 2;54:56]), since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).
Claim 14, Maclendon teaches invention of claim 11, wherein the cup-shaped component comprises a first magnet and the protrusion comprises a second magnet.
However, Mclendon discloses in ([Col. 2; 50:56]) that the connecting mechanism from the protrusion e.g. 28 can be replaced with strong magnets. The use of magnets for connecting mechanism as stated above, are known to those ordinary skill in the art.
Maclendon discloses the claimed invention except for wherein the cup-shaped component comprises a first magnet and the protrusion comprises a second magnet. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have wherein the cup-shaped component comprises a first magnet and the protrusion comprises a second magnet it enables to hold the lens frame and temple pieces together as long as proper alignment of the lens frame and temple piece is maintained (Maclendon, [Col. 2;54:56]), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Response to Arguments
Applicant’s arguments filed 11/11/2020 with respect to claim(s) 1, 7, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872